WICKER, J.,
concurs in part and dissents in part, with reasons.
U agree with the majority that the jury’s award of $5,000 in general damages was abusively low. I respectfully dissent from the majority’s decision with respect to the lowest reasonable award of general damages. As discussed in the majority opinion, the record reflects that Mr. Castro sustained a herniated lumbar disc as a result of the accident in question. In Sanchez v. Dubuc, this Court recently found that the lowest reasonable general damage award for a non-surgical herniated disc *435within a jury’s discretion is $50,000. Sanchez v. Dubuc, 12-526 (La.App. 5 Cir. 2/21/13); 110 So.3d 1140, 1146 (citing Webb v. Horton, 01-978 (La.App. 5 Cir. 2/13/02); 812 So.2d 91, 99; Rehm v. Morgan, 04-344 (La.App. 5 Cir. 10/26/04); 885 So.2d 687, 692-93). Therefore, Mr. Castro’s general damages award should have been increased to $50,000.
In all other respects, I agree with the majority’s opinion.